PER CURIAM.
On this appeal from a conviction for the crimes of burglary, grand theft, and possession of burglary tools, we find no error in the trial judge’s denial of the defendant’s motion to suppress.
However, as the state concedes, the sentence must be corrected to eliminate the requirement that the defendant pay $100 in court costs and contribute $10 to the crime victim fund. Cox v. State, 334 So.2d 568 (Fla.1976); Brown v. State, 400 So.2d 510 (Fla. 2d DCA 1981); § 939.15, Fla.Stat. (1981).
Accordingly, we AFFIRM the conviction but REMAND with instructions that the sentence be corrected to delete the requirement that the defendant pay court costs and contribute to the crime victim fund.
DANAHY, A. C. J., SCHOONOVER, J., and CURTIS, CLINTON A., Associate Judge, concur.